per curiam :
La apelante fue acusada y convicta por con-ducir un vehículo de motor bajo los efectos de bebidas embria-gantes, 9 L.P.R.A. see. 1041. Fue sentenciada a pagar $125 de multa y le fue suspendida la licencia de conducir por el término de un año y por un término adicional de tres meses por su negativa a someterse a uno de los exámenes químicos dispuestos por ley.
El teniente de la policía Genaro Del Valle declaró que alrededor de las cinco de la madrugada mientras patrullaba por la marginal de la Avenida Baldorioty De Castro, en direc-*60ción de Santurce a Carolina, observó el. automóvil de la acu-sada detenido con las luces encendidas y “el motor prendido y acelerando”. Le requirió a la acusada su licencia y ésta le entregó una licencia vencida. Mientras hablaba con la acusada notó que ésta expelía un fuerte olor a licor y al bajarse del vehículo apenas podía sostenerse en sus pies. Luego de hacerle las advertencias de rigor le pidió que se sometiera a uno de los exámenes químicos provistos por la ley a lo que la acusada se negó.
Por su parte la apelante declaró lo siguiente:
“Después que cenamos en un restaurante, entonces iba para casa y no me sentí bien y decidí' parar el carro y me acosté a dormir.”
Al preguntarle el fiscal si había ingerido alcohol, la apelante dijo: “Sí, como a las nueve y media cuando estába-mos cenando yo tomé dos coktail [sic]”. Nótese que la ape-lante admitió haber estado conduciendo el automóvil hasta que decidió estacionarse y acostarse a dormir.
En la acusación se le imputó a la acusada que “conducía en la vía pública un vehículo de motor estando bajo los efectos de bebidas embriagantes”. En sus señalamientos de error la apelante no impugna la determinación del tribunal de que estaba bajo los efectos de bebidas embriagantes, solamente apunta como error que la prueba presentada no demostró que la acusada se encontrara conduciendo un vehículo de motor ya que al ser detenida su automóvil no se encontraba en movi-miento.
La prueba presentada sostiene la convicción por el delito de conducir en la vía pública un vehículo'de motor estando bajo los efectos de bebidas embriagantes. La propia acusada aceptó que antes de detener el automóvil venía conduciendo el mismo. En este sentido el presente caso se diferencia del caso de Pueblo v. Rivera Flores, 87 D.P.R. 328 (1963) invocado por la apelante. En dicho caso el acusado se encontraba en un cafetín tomándose unas cervezas y al sentirse mal se retiró *61a su jeep. Al llegar al mismo sintió un malestar quedándose encima del guía. No hubo prueba de que el acusado condujo dicho vehículo. Por el contrario, en el caso de autos la propia acusada aceptó que conducía el vehículo cuando se sintió mal y lo detuvo.
Por las razones expuestas se confirmará la sentencia dic-tada por el Tribunal Superior, Sala de San Juan, en este caso en 31 de enero de 1972.